Citation Nr: 1718737	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  04-09 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected residuals of cold injury to bilateral feet and residuals of bilateral ankle disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from July 19, 1983 to February 25, 1986, and had dishonorable active duty service for VA purposes from February 26, 1986 to November 2, 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A review of the claims file shows that the Veteran's March 2004 VA Form 9 for the issue on appeal was received more than seven months after his August 2003 statement of the case; therefore, his substantive appeal was not timely filed.  However, the issue on appeal was readjudicated in a January 2004 supplemental statement of the case.  Moreover, the RO informed the Veteran that a substantive appeal had not been received in connection with the issue on appeal.  Nevertheless, the RO offered the Veteran the opportunity to submit a substantive appeal within 60 days of the January 2004 SSOC.  Subsequently and within 60 days, the Veteran submitted his March 2004 VA Form 9.  Inasmuch as the RO took actions to indicate that the issue reflected on the title page was on appeal, the requirement that a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The Veteran testified before a Veterans Law Judge (VLJ) at a May 2006 Travel Board hearing.  A transcript of this hearing is of record.  In February 2017, the Veteran was notified that the VLJ who held his May 2006 hearing was no longer employed by the Board.  The Veteran did not respond to the offer for another hearing.  38 C.F.R. § 20.717 (2016).

This case has an extensive procedural history.  The case was initially brought before the Board in April 2007, at which time the Board remanded the issue on appeal for further development.  The matter was subsequently returned to the Board.  In a January 2010 decision, the Board denied service connection for hypertension as secondary to service-connected residuals of cold injury to bilateral feet and residuals of bilateral ankle disabilities.  The Veteran appealed the January 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2011 memorandum decision, the Court set aside the January 2010 Board decision denying service connection for hypertension as secondary to service-connected residuals of cold injury to bilateral feet and residuals of bilateral ankle disabilities and remanded the matter for additional development consistent with the decision.  The case was returned to the Board.  In May 2012, the Board again remanded the issue on appeal for further development, to include obtaining another VA examination and etiological opinion.  As discussed below, there has not been substantial compliance with the May 2012 remand instructions, so the matter must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

After the most recent supplemental statement of the case was issued in July 2015, additional VA treatment records were associated with the claims file.  As the records include pertinent, but duplicative, evidence to the issue on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2016).

The Veteran was previously represented by Carolyn J. Kerr, agent.  The record shows that in June 2015 the Veteran executed a VA Form 21-22 in favor of Disabled American Veterans.  The Board recognizes this change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

To comply with the August 2011 Court memorandum decision, the Board remanded the issue on appeal in May 2012 to address the Court's findings that the May 2007 VA examination was inadequate for providing conclusory opinions without sufficient medical rationale.  Additionally, the Court noted that the Board should address the Veteran's assertion that his role as a medic during service and as a lab technician following service made him competent to render a medical nexus opinion that his inability to exercise due to his service-connected disabilities contributed to the onset of his hypertension.  

In the May 2012 remand, the Board instructed that an opinion be obtained that addressed the issues identified by the Court.  First, the examiner should provide an opinion as to whether it was at least as likely as not that the Veteran's hypertension was either caused or aggravated by his service-connected residuals of a cold injury to left and right foot, and residuals of a right and left ankle injury.  Second, the examiner should address the Veteran's statements, who had a medical background and worked as a phlebotomist/lab technician, that his service-connected disabilities prevented him from exercising, which in turn led him to gain weight and development hypertension.  Third, the examiner should review and address each (emphasis provided in remand) of the internet articles submitted by the Veteran which addressed high blood pressure and hypertension, and discussed the effects of exercise with respect to the onset of hypertension.  Finally, the examiner must provide an adequate rationale, and if one could not be provided without resorting to speculation, then a detailed (emphasis provided in remand) explanation as to why must be provided.  For the reasons discussed below, the Board finds that the May 2012 remand instructions were not substantially complied with.  

In August 2012, the Veteran was provided another VA examination and opinion that addressed the etiology of his hypertension.  In finding that the Veteran's hypertension was not etiologically related to his active duty service or proximately due to, the result of, or aggravated by his service-connected disabilities, the August 2012 VA examiner relied solely on the finding that the Veteran's essential hypertension was a genetic condition inherited from his mother.  No other rationale was provided.  Moreover, in an October 2012 statement, the Veteran, through his representative, pointed out that the August 2012 VA examiner provided essentially the same opinion, that the Court, in its August 2011 memorandum decision, had already deemed to be inadequate.  

To remedy this deficiency, the RO obtained an addendum VA opinion in February 2013.  The VA examiner concluded that the Veteran's assertions and related articles that his service-connected disabilities prevented him from exercising thus contributing to his hypertension were "moot and irrelevant."  That determination was based on the findings that the radiographic evidence of the Veteran's feet and ankles were all essentially normal for his age, except for the left ankle minimal lateral malleolus avulsion fracture, and that his August 2012 VA examination showed a normal gait.  The VA examiner did not specifically address each internet article, nor did he specifically discuss the Veteran's medical background.  Again, based on a review of medical literature and the Veteran's family history, the VA examiner opined that it was more likely than not that the Veteran's essential hypertension was a genetically mediated condition.  Furthermore, the VA examiner opined that the Veteran's hypertension was less likely than not due to cold injury residuals of the bilateral feet and bilateral ankle disabilities which prevented him from exercising and in turn led to weight gain.  The examiner's underlying rationale was again that the clinical evidence showed essentially normal feet and ankles and a normal gait.  The examiner repeated the alternative cause (i.e., genetics) for the Veteran's hypertension.  However, the VA examiner did not provide an opinion that specifically addressed aggravation.  Finally, the VA examiner stated that "based on the available medical documentation, this examiner is unable to comment further without resorting to mere speculation."  

The Board finds that the February 2013 VA opinion neither completely rectifies the problems of the August 2012 VA opinion, nor substantially complies with the directives of the May 2012 Board remand.  Accordingly, another remand is required to obtain an opinion that addresses whether the Veteran's hypertension was aggravated by his service-connected disabilities.  Additionally, the opinion must specifically address the Veteran's contentions, in relation to his medical background, and each of the internet articles discussing hypertension and its relationship to exercise.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his hypertension, residuals of cold injury to bilateral feet, and residuals of bilateral ankle disabilities that are not currently of record.

2.  Then, obtain a VA opinion from an appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination for his hypertension.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following questions:

(1) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is aggravated (increased beyond the natural progression of the disability) by his service-connected residuals of a cold injury to bilateral feet, and residuals of bilateral ankle disabilities; 

(2) address the statements of the Veteran, who has a medical background and is currently working as a phlebotomist/lab technician, that his service-connected disabilities (cold injury residuals of the bilateral feet and bilateral ankle disabilities) prevent him from exercising, which in turn has led to weight gain and the development of hypertension; and

(3) review and address in relation to the Veteran's medical condition each of the internet articles submitted by him from the Mayo Clinic, Web MD, Merck Manual, and Wikipedia.  These articles, which address high blood pressure and hypertension, also discuss the effects of exercise with respect to the onset of hypertension.  Each of the articles is contained in the claims file. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner must so state and explain in detail why an opinion cannot be provided without resorting to speculation.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




